Name: COMMISSION REGULATION (EC) No 626/96 of 9 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10 . 4. 96 EN Official Journal of the European Communities No L 89/21 COMMISSION REGULATION (EC) No 626/96 of 9 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 10 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . I1) OJ No L 307, 20 . 12 . 1995, p. 21 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 89/22 PenI Official Journal of the European Communities 10 . 4. 96 ANNEX to the Commission Regulation of 9 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 20 052 112,3 060 80,2 064 59,6 066 41,7 068 62,3 204 85,9 208 44,0 212 93,0 624 119,2 999 77,6 0707 00 15 052 104,3 053 156,2 060 61,0 066 53,8 068 69,1 204 144,3 624 87,1 999 96,5 0709 10 10 220 315,9 999 315,9 0709 90 75 052 104,3 204 77,5 412 54,2 624 209,8 999 111,5 0805 10 11 , 0805 10 15, 0805 10 19 052 45,5 204 44,4 208 58,0 212 44,4 220 53,3 388 40,5 400 42,5 436 41,6 448 27,5 600 48,4 624 53,7 999 45,4 0805 30 20 052 131,2 204 88,8 220 74,0 388 89,4 400 72,5 512 54,8 520 66,5 524 100,8 528 77,9 600 77,1 624 68,0 999 81,4 0808 10 61 , 0808 10 63, 0808 10 69 052 64,0 064 78,6 388 76,4 400 75,1 404 69,1 416 72,7 508 82,2 512 75,5 524 99,2 528 77,1 624 86,5 728 107,3 800 78,0 804 86,3 999 80,6 0808 20 37 039 90,4 052 86,2 064 72,5 388 68,4 400 97,2 512 68,9 528 74,7 624 79,0 728 115,4 800 55,8 804 112,9 999 83,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin .